Exhibit 10.3

Loan No. 33-0942145

CASH MANAGEMENT AGREEMENT

THIS CASH MANAGEMENT AGREEMENT (this “Agreement”) is made as of October 4, 2017,
by and among WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its
successors and/or assigns, “Lender”), CDOR JAX COURT, LLC, a Delaware limited
liability company, CDOR ATL INDY, LLC, a Delaware limited liability company,
CDOR SAN SPRING, LLC, a Delaware limited liability company (collectively,
“Borrower”) and TRS ATL INDY, LLC, a Delaware limited liability company, TRS JAX
COURT, LLC, a Delaware limited liability company, and TRS SAN SPRING LLC, a
Delaware limited liability company (collectively, “Operating Tenant”).

Recitals

A. Pursuant to that certain Loan Agreement (the “Loan Agreement”) of even date
herewith made by and between Borrower, Operating Tenant and Lender, Lender has
made a loan (the “Loan”) to Borrower in the principal amount of $26,500,000 as
evidenced by that certain Promissory Note dated the date hereof given by
Borrower and Operating Tenant to Lender (the “Note”).

B. The Loan is secured by, among other things, the certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing and Deed
to Secure Debt, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (collectively, the “Security Instrument”) of even date herewith which
grants to Lender, among other things, a first lien on certain real property
encumbered thereby (the “Property”) and an assignment of all Rents arising with
respect to the Property. The Loan Agreement, the Note, the Security Instrument
and any other documents executed in connection with the Loan are, collectively,
referred to herein as the “Loan Documents”.

C. Operating Tenant and Peachtree Hospitality Management, LLC, a Georgia limited
liability company (the “Manager”) have entered into those certain Management
Agreements, each dated as of October 1, 2015 between Operating Tenant and
Manager, pursuant to which Manager has agreed to manage the Property.

D. Pursuant to the terms of that certain Deposit Account Control Agreement (Soft
Lockbox) (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms hereof, the
“Deposit Account Agreement”) of even date herewith made by and among Borrower,
Operating Tenant, Lender and Bank (as defined below), Borrower has established
with Bank the Deposit Account (as defined below).

E. In order to fulfill certain of Borrower’s obligations under the Loan
Agreement and the other Loan Documents, Borrower and Operating Tenant have
agreed that (a) prior to the occurrence of a Cash Trap Event Period (defined
herein) Borrower and Operating Tenant shall cause all Rents to be deposited
directly into the Deposit Account and (b) upon the occurrence and during the
continuance of a Cash Trap Event Period, Borrower and Operating Tenant shall
cause all Rents to be deposited directly into the Deposit Account and such Rents
will be disbursed from the Deposit Account to Lender or its Servicer to be
applied in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Defined Terms.

(a) As used herein, the following capitalized terms shall have the respective
meanings set forth below:

(i) “Accounts” shall mean, collectively, the Deposit Account, the Cash
Management Account, the Tax Subaccount, the Insurance Subaccount, the Debt
Service Subaccount, the FF&E Reserve Subaccount, the PIP Reserve Subaccount, the
Excess Cash Flow Subaccount and any other account established pursuant to the
terms of the Loan Documents.

(ii) “ACH System” shall mean the automated clearinghouse system.

(iii) “Bank” shall mean the Wells Fargo Bank, National Association, or any
permitted successor to Bank under the terms of the Deposit Account Agreement.

(iv) “Business Day” shall mean any day other than a Saturday, Sunday or any day
on which commercial banks in the State of New York or in the state where the
Accounts are located are authorized or required to close.

(v) “Cash Management Account” has the meaning set forth in Section 2(b) hereof.

(vi) “Cash Trap Event Period” shall mean a period commencing upon the earlier of
(i) the occurrence and continuance of an Event of Default (including, without
limitation, the termination or loss of the franchise for an Individual Property)
or (ii) the Debt Yield being less than 10% (tested quarterly), which such Cash
Trap Event Period shall expire (y) with regard to any Cash Trap Event Period
commenced in connection with clause (i) above, upon the cure (if applicable) of
such Event of Default (provided that a Cash Trap Event Period has not occurred
and is not continuing pursuant to clause (ii) above), or (z) with regard to any
Cash Trap Event Period commenced in connection with clause (ii) above, upon the
date that the Debt Yield is equal to or greater than 10.5% (provided that no
Event of Default shall have occurred and be continuing during and at the time of
the expiration of such period). Borrower shall have the right to cure a Cash
Trap Event Period commenced in connection with clause (ii) above by prepaying
the Loan in an amount which would cause the Debt Yield to be 10.5%. Any such
prepayment shall be made in accordance with Section 2.7 of the Loan Agreement
without payment of any Exit Fee.

(vii) “Credit Card Bank Payment Direction Letter” has the meaning set forth in
Section 4(c) hereof.

 

2



--------------------------------------------------------------------------------

(viii) “Credit Card Banks” has the meaning set forth in Section 4(c) hereof.

(ix) “Credit Card Companies” has the meaning set forth in Section 4(c) hereof.

(x) “Credit Card Company Payment Direction Letter” has the meaning set forth in
Section 4(c) hereof.

(xi) “Debt Service Subaccount” has the meaning set forth in Section 2(b)(v)
hereof.

(xii) “Deposit Account” shall have the meaning set forth in Section 2(a) hereof.

(xiii) “Eligible Account” shall have the meaning set forth in the Loan
Agreement.

(xiv) “Event of Default” has the meaning set forth in Section 9 hereof.

(xv) “Excess Cash Flow” has the meaning set forth in Section 5(b)(viii) hereof.

(xvi) “Excess Cash Flow Subaccount” has the meaning set forth in
Section 2(b)(vi) hereof.

(xvii) “FF&E Reserve Monthly Deposit” shall have the meaning set forth in the
Loan Agreement.

(xviii) “FF&E Reserve Subaccount” has the meaning set forth in Section 2(b)(iii)
hereof.

(xix) “Insurance Subaccount” has the meaning set forth in Section 2(b)(ii)
hereof.

(xx) “Minimum Account Balance” has the meaning set forth in Section 5(a)(ii)
hereof.

(xxi) “Monthly Operating Expense Amount” shall mean, collectively, (A) the
monthly amount payable for Operating Expenses as set forth in the Annual Budget
not otherwise paid or reserved for in the Accounts described in Sections
2(b)(i), (ii), (iii), (iv) and (v) hereof, and (B) any extraordinary expenses
which are not set forth in the Annual Budget and are (x) incurred by Borrower in
connection with the operation and maintenance of the Property and (y) approved
by Lender.

(xxii) “PIP Reserve Monthly Deposit” shall have the meaning set forth in the
Loan Agreement.

 

3



--------------------------------------------------------------------------------

(xxiii) “PIP Reserve Subaccount” has the meaning set forth in Section 2(b)(iv)
hereof.

(xxiv) “Servicer” shall mean any servicer selected by Lender in its sole and
absolute discretion to service the Loan on Lender’s behalf.

(xxv) “Tax Subaccount” has the meaning set forth in Section 2(b)(i) hereof.

All terms used but not otherwise defined in this Agreement shall have the same
defined meanings set forth in the Loan Agreement, unless the context otherwise
requires.

2. Establishment of Accounts.

(a) Deposit Account. On or about the date hereof, Borrower or Operating Tenant
shall establish accounts for each Property (individually and collectively, the
“Deposit Account”) pursuant to the Deposit Account Agreement for the sole and
exclusive benefit of Lender into which Borrower shall deposit, or cause to be
deposited, all Rents. Upon the occurrence and during the continuance of a Cash
Trap Event Period, funds on deposit in the Deposit Account shall be transferred
to the Cash Management Account on a periodic basis as more particularly set
forth in the Deposit Account Agreement. Borrower and Operating Tenant shall
maintain the Deposit Account for the term of the Loan. Borrower’s failure to
comply with the foregoing shall constitute an automatic Event of Default under
this Agreement.

(b) Cash Management Account. Upon the occurrence of a Cash Trap Event Period,
Lender or Servicer, on behalf of Lender, shall establish an account (the “Cash
Management Account”) into which all funds in the Deposit Account shall be
deposited, upon the occurrence and during the continuance of a Cash Trap Event
Period, on a periodic basis as more particularly set forth in the Deposit
Account Agreement. Lender or Servicer, on behalf of Lender, shall maintain on a
ledger entry basis the following subaccounts of the Cash Management Account:

(i) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of Taxes (the “Tax Subaccount”);

(ii) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of Insurance Premiums (the “Insurance Subaccount”);

(iii) An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited hereunder pursuant to Section 5(a) hereof for
the payment of the FF&E Reserve Monthly Deposit (the “FF&E Reserve Subaccount”);

(iv) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of the PIP Reserve Monthly Deposit (the “PIP Reserve Subaccount”);

 

4



--------------------------------------------------------------------------------

(v) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of interest accruing at the Default Rate and late payment charges, if
any, and Debt Service payments (the “Debt Service Subaccount”);

(vi) An account into which Borrower shall deposit, or cause to be deposited,
Excess Cash Flow pursuant to Section 5(b) hereof (the “Excess Cash Flow
Subaccount”).

3. Account Names and Characteristics. The Accounts shall each be in the name of
Borrower and/or Operating Tenant for the benefit of Lender or, in the event
Lender retains a Servicer to service the Loan, the Accounts shall, at Lender’s
option, be in the name of Borrower for the benefit of Servicer, as agent for
Lender. Each Account shall be maintained as an Eligible Account. The Accounts
shall be assigned the federal tax identification number of Operating Tenant,
which number is 52-2356700. The Accounts shall, at all times during the term of
this Agreement, be under the sole dominion and control of Lender, who shall have
the sole right to withdraw funds from the Accounts for application in accordance
with this Agreement. Borrower acknowledges and agrees that (i) neither Borrower
nor Operating Tenant nor any other party claiming on behalf of, or through,
Borrower or Operating Tenant shall have any right, title or interest, whether
express or implied, in the Accounts or to withdraw or make use of any amounts
from the Accounts, and (ii) unless required by Applicable Law, neither Borrower
nor Operating Tenant shall not be entitled to any interest on amounts held in
the Accounts except as expressly set forth in Article 8 of the Loan Agreement.

4. Deposits into Deposit Account.

(a) Borrower, Operating Tenant and Manager shall deposit all Rents directly into
the Deposit Account within one (1) Business Day of receipt of the same. Any
Rents or other income from the Property received by Borrower, Operating Tenant
or Manager shall be deemed to be collateral for the Loan and shall be held in
trust for the benefit, and as the property, of Lender and such amounts shall not
be commingled with any other funds or property of Borrower, Operating Tenant or
Manager.

(b) Commencing with the first billing statement delivered after the date hereof
and for each subsequent statement delivered, Borrower, Operating Tenant and
Manager shall instruct all persons and entities that maintain open accounts with
Borrower, Operating Tenant or Manager or with whom Borrower, Operating Tenant or
Manager does business on an “accounts receivable” basis with respect to the
Property to deliver all payments due under such accounts to the Deposit Account.
Neither Borrower, Operating Tenant nor Manager shall direct any such person or
entity to make payments due under such accounts in any other manner.

(c) Borrower, Operating Tenant and Manager shall cause all credit card receipts
to be deposited directly into the Deposit Account. Without limitation of the
foregoing, Borrower shall instruct and shall continuously hereafter instruct
each of the credit card banks with which Borrower has entered into agreements
for the clearance of credit card receipts (collectively, “Credit Card Banks”)
that all credit card receipts with respect to the Property (net of any expenses
charged for such processing) cleared by such Credit Card Banks shall be
transferred by

 

5



--------------------------------------------------------------------------------

such Credit Card Banks by wire transfer or the ACH System to Bank for deposit in
the Deposit Account pursuant to an instruction letter in the form of Exhibit C
attached hereto (a “Credit Card Bank Payment Direction Letter”). Borrower and
Operating Tenant shall also instruct and shall continuously hereafter instruct
each of the credit card companies with which Borrower has entered into merchants
agreements (collectively, “Credit Card Companies”) that all credit card receipts
with respect to the Property (net of any expenses charged for such processing)
received by such Credit Card Companies shall be transferred by such Credit Card
Companies by wire transfer or the ACH System to Bank for deposit in the Deposit
Account pursuant to an instruction letter in the form of Exhibit D attached
hereto (a “Credit Card Company Payment Direction Letter”).

(d) If, notwithstanding the provisions of this Section 4, Borrower, Operating
Tenant or Manager receives any Rents or other income from the Property, then
(i) such amounts shall be deemed to be collateral for the Loan and shall be held
in trust for the benefit, and as the property, of Lender, (ii) such amounts
shall not be commingled with any other funds or property of Borrower, Operating
Tenant or Manager, and (iii) Borrower, Operating Tenant or Manager shall deposit
such amounts in the Deposit Account within three (3) Business Days of receipt.

(e) In addition, Borrower, Operating Tenant and Manager shall cause all amounts
payable under the Interest Rate Protection Agreement to be deposited into the
Deposit Account. If, notwithstanding the provisions of this Section 4, Borrower,
Operating Tenant or Manager receives any amounts payable under the Interest Rate
Protection Agreement, then (i) such amounts shall be deemed to be collateral for
the Loan and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower, Operating Tenant or Manager, and (iii) Borrower, Operating
Tenant or Manager shall deposit such amounts in the Deposit Account within one
(1) Business Day of receipt.

(f) Upon Lender’s request from time to time, Borrower or Operating Tenant shall
provide a written statement to Lender itemizing any amounts deposited in the
Deposit Account by Borrower or Manager for the period covered by Lender’s
request and such supporting documentation as Lender may reasonably require.

5. Deposits; Disbursements.

(a) Deposits.

(i) Borrower shall make or cause to be made such deposits into the Accounts as
may be required by the Loan Agreement and this Agreement. Borrower hereby
acknowledges and agrees that Lender shall have the right, at its option, upon
the occurrence and during the continuance of a Cash Trap Event Period, to
deliver written notice to Bank directing Bank to disburse all available funds
then and thereafter on deposit in the Deposit Account to the Cash Management
Account. In the event that such written notice is given by Lender to Bank, when
and if any such Cash Trap Event Period ceases to be continuing, Lender shall
give written notice to Bank directing Bank to cease disbursing all available
funds then and thereafter on deposit in the Deposit Account to the Cash
Management Account.

 

6



--------------------------------------------------------------------------------

(ii) Borrower agrees to, promptly upon the occurrence of a Cash Trap Event
Period and establishment of the Cash Management Account, deposit the sum of
$5,000 into the Cash Management Account (the “Minimum Account Balance”).
Notwithstanding anything to the contrary contained herein, Borrower hereby
covenants and agrees to cause the Minimum Account Balance to be maintained in
the Cash Management Account at all times during the continuance of a Cash Trap
Event Period until the Loan is paid in full.

(b) Disbursements. Upon the occurrence and during the continuance of a Cash Trap
Event Period, Lender or Servicer, on behalf of Lender, shall, on each Monthly
Payment Date and provided no Event of Default has occurred and is continuing
withdraw all funds, if any, on deposit in the Cash Management Account (other
than the Minimum Account Balance) and disburse such funds in the following order
of priority:

(i) First, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Taxes shall be deposited in the Tax Subaccount;

(ii) Second, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Insurance Premiums shall be deposited in the
Insurance Subaccount;

(iii) Third, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, shall be deposited in the Debt Service
Subaccount;

(iv) Fourth, funds sufficient to pay the Debt Service due on such Monthly
Payment Date shall be deposited in the Debt Service Subaccount;

(v) Fifth, funds sufficient to pay the FF&E Reserve Monthly Deposit shall be
deposited in the FF&E Reserve Subaccount;

(vi) Sixth, funds sufficient to pay the PIP Reserve Monthly Deposit shall be
deposited in the PIP Reserve Subaccount;

(vii) Seventh, funds sufficient to pay any other amounts then due and payable
under the Loan Documents (without duplication of other amounts payable pursuant
to this subsection (b)), if any, shall be deposited with or as directed by
Lender;

(viii) Eighth, funds sufficient to pay the Monthly Operating Expense Amount
shall be disbursed to Borrower; and

(ix) Ninth, all amounts remaining in the Cash Management Account after deposits
for items (i) through (viii) above (“Excess Cash Flow”), shall be deposited into
the Excess Cash Flow Subaccount.

 

7



--------------------------------------------------------------------------------

6. Withdrawals.

(a) Withdrawals From Tax Subaccount, Insurance Premium Subaccount and Debt
Service Subaccount. Lender shall have the right to withdraw amounts on deposit
in the Tax Subaccount to pay Taxes at the Property on or before the date Taxes
are due and payable. Lender shall have the right to withdraw amounts from the
Insurance Subaccount to pay Insurance Premiums on or before the date Insurance
Premiums are due and payable. Lender shall have the right to withdraw amounts
from the Debt Service Subaccount to pay default interest and late charges, if
any, and to pay the Debt Service due on each Monthly Payment Date and any other
amounts then due and payable under the Loan Documents (without duplication of
other amounts payable pursuant to subsection 5(b)).

(b) Requests for Withdrawals from the FF&E Reserve Subaccount. Lender shall
disburse funds on deposit in the FF&E Reserve Subaccount in accordance with the
written request of Borrower or Operating Tenant approved in writing by Lender in
the exercise of its reasonable discretion, such approval not to be unreasonably
withheld, conditioned or delayed. Lender shall so approve provided the
procedures and requirements set forth in the Loan Agreement for such withdrawal
have been complied with in all respects.

(c) Requests for Withdrawals from the PIP Reserve Subaccount. Lender shall
disburse funds on deposit in the PIP Reserve Subaccount in accordance with the
written request of Borrower or Operating Tenant approved in writing by Lender in
the exercise of its reasonable discretion, such approval not to be unreasonably
withheld, conditioned or delayed. Lender shall so approve provided the
procedures and requirements set forth in the Loan Agreement for such withdrawal
have been complied with in all respects.

(d) Disbursements from Excess Cash Flow Subaccount. All funds in the Excess Cash
Flow Subaccount shall be held as additional collateral for the Loan. Upon the
termination of any Cash Trap Event Period, provided that no other Cash Trap
Event Period has occurred and is continuing, Lender shall disburse all funds on
deposit in the Excess Cash Flow Subaccount to Borrower.

(e) Sole Dominion and Control. Borrower and Operating Tenant agree that the
Accounts are subject to the sole dominion, control and discretion of Lender, its
authorized agents or designees, including Bank, subject to the terms hereof.
Neither Borrower nor Manager shall have any right of withdrawal with respect to
any Account except as provided in this Agreement or with the prior written
consent of Lender. Lender shall have the right to control the disposition of
funds in the Accounts, subject to the terms of this Agreement and the Loan
Agreement, without the further consent of Borrower, Operating Tenant or Manager
or any other person or entity.

(f) Deficiencies. Notwithstanding anything to the contrary herein, Borrower
acknowledges that Borrower is responsible for monitoring the sufficiency of
funds deposited in the Accounts and that Borrower is liable for any deficiency
in available funds, irrespective of whether Borrower has received any account
statement, notice or demand from Lender. If on any Monthly Payment Date during
the continuance of a Cash Trap Event Period, the amount of the available funds
in the Accounts is insufficient to make all of the disbursements described in
subsections 5(b)(i) through (viii), inclusive, Borrower shall deposit into the
Cash Management Account on or prior to such Monthly Payment Date, without the
need for any notice or demand from Lender, the amount of such deficiency in
immediately available funds.

 

8



--------------------------------------------------------------------------------

(g) Disbursements to Borrower. Any disbursements to be made to Borrower or
Operating Tenant pursuant to the terms of this Agreement shall be wired to the
account set forth on Exhibit B attached hereto or such other account as Borrower
or Operating Tenant may advise pursuant to written instructions delivered to
Lender.

7. Termination of Agreement. This Agreement shall terminate upon the
indefeasible payment of the Debt in full. Upon any such termination, the funds
remaining in the Accounts shall be disbursed to Borrower after first deducting
all amounts then currently due and owing to Lender under the Loan Agreement and
the other Loan Documents.

8. Funds in Accounts as Security for the Loan. As security for full payment of
the Loan and timely performance of Borrower’s obligations under this Agreement,
the Loan Agreement and the other Loan Documents, Borrower and Operating Tenant
hereby pledges, transfers and assigns to Lender, and grants to Lender a
continuing security interest in and to the Accounts and all profits and proceeds
thereof, which security interest is prior to all other liens (except Permitted
Encumbrances). Borrower and Operating Tenant agrees to execute, acknowledge,
deliver, file or do, at its sole cost and expense, all other acts, assignments,
notices, agreements or other instruments as Lender may reasonably require in
order to perfect the foregoing security interest, pledge and assignment or
otherwise to fully effectuate the rights granted to Lender by this Section.
Other than in connection with the Loan, Borrower has not sold or otherwise
conveyed the Accounts. The Accounts constitute “deposit accounts” within the
meaning of the Uniform Commercial Code of the State of New York.

9. Default.

(a) Borrower’s, Operating Tenant’s and/or Manager’s failure to timely and fully
perform its obligations under this Agreement and (i) in connection with any
monetary defaults by Borrower, Operating Tenant and/or Manager hereunder, if
Borrower, Operating Tenant and/or Manager has not cured such monetary default
within the time period provided to cure such monetary defaults, as set forth in
Section 10.1(a) of the Loan Agreement, and (ii) in connection with any
non-monetary defaults by Borrower, Operating Tenant and/or Manager hereunder, if
Borrower, Operating Tenant and/or Manager has not cured such non-monetary
defaults within the time period provided to cure non-monetary defaults, as set
forth in Section 10.1(u) of the Loan Agreement, then such breach shall
constitute an “Event of Default” hereunder and, if any such breach is not cured
as provided herein, shall also constitute an automatic “Event of Default” under
and as defined in the Loan Agreement and the other Loan Documents, and the
occurrence of an “Event of Default” under and as defined in the Loan Agreement
or any of the other Loan Documents shall constitute an automatic Event of
Default under this Agreement.

(b) Upon the occurrence of an Event of Default under this Agreement, Lender
shall have the continuing exclusive control of, and right to withdraw and apply,
the funds in the Deposit Account and the Accounts to payment of any and all
debts, liabilities and obligations of Borrower to Lender pursuant to or in
connection with this Agreement, the Loan Agreement and the other Loan Documents,
in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply funds in the Deposit Account
and the Accounts shall be in addition to all other rights and remedies provided
to Lender under this Agreement, the Loan Agreement and the other Loan Documents
and at law or in equity as a result of Borrower’s default. Lender’s continuation
of payments from the Accounts when and as contemplated by this Agreement shall
not be deemed Lender’s waiver or a cure of any Event of Default by Borrower.

 

9



--------------------------------------------------------------------------------

(c) Without in any way limiting any of Lender’s other rights and remedies
hereunder or under the Loan Agreement or the other Loan Documents, upon the
occurrence of an Event of Default under this Agreement, Borrower hereby
acknowledges and agrees that Lender shall have the right, at its option, to
deliver written notice to Bank directing Bank to disburse all available funds
then and thereafter on deposit in the Deposit Account to an account designated
by Lender (which account may, in Lender’s sole discretion, be the Cash
Management Account) in accordance with the terms of the Deposit Account
Agreement. In the event that such written notice is given by Lender to Bank,
when and if any such Event of Default ceases to be continuing, Lender shall give
written notice to Bank, directing Bank to cease disbursing all available funds
then and thereafter on deposit in the Deposit Account to the account designated
by Lender.

10. Fees and Expenses. Borrower acknowledges and agrees that it solely shall be,
and shall at all times remain, liable to Lender for all customary and reasonable
fees, charges, costs and expenses in connection with the Accounts, this
Agreement and the enforcement hereof, including, without limitation, the
reasonable fees and expenses of legal counsel to Lender and Servicer as needed
to enforce, protect or preserve the rights and remedies of Lender and/or
Servicer under this Agreement.

11. Miscellaneous.

(a) Notices. All notices and other communications under this Agreement will be
made in writing and given in accordance with this Section. Notices are to be
addressed to each party as provided below and will be deemed to have been duly
given (i) on being given by hand, if such party’s receipt thereof is
acknowledged in writing, (ii) one (1) Business Day after having been timely
deposited for overnight delivery, fee prepaid, with any reputable overnight
courier service with a reliable tracking system, (iii) three (3) Business Days
after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by certified mail, postage
prepaid, return receipt requested or (iv) on being sent by facsimile as of when
confirmation of receipt is electronically recorded. Each party may establish a
new address from time to time by written notice to the other given in accordance
with this Section; provided, however, that no change of address will be
effective until written notice thereof actually is received by the party to whom
such change of address is sent. Notice to outside counsel designated by a party
entitled to receive notice is for convenience only and is not required for
notice to a party to be effective in accordance with this Section.

 

Address for Lender:   Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California 94612
Attention: Commercial Mortgage Servicing
Facsimile No.: 866-359-5352

 

10



--------------------------------------------------------------------------------

With a copy to:  

Hunton & Williams LLP

2200 Pennsylvania Avenue, N.W.

Washington, D.C. 20036

Attn: Marvin Ehrlich, Esq.

Facsimile: 202-778-2201

Address for Borrower:   Condor Hospitality Trust, Inc.
4800 Montgomery Lane, Suite 220
Bethesda, Maryland 20814
Attention: Jonathan J. Gantt
Facsimile No.: _______________ With a copy to:   McGrath North Mullin & Kratz,
PC LLO
1601 Dodge Street, Suite 3700
Omaha, Nebraska 68102
Attention: Jason Benson, Esq.
Facsimile No.: (402) 952-6864

(b) Entire Agreement; Modification. This Agreement sets forth the entire
agreement between the parties hereto with respect to the subject matter hereof
and supercedes all prior discussions, representations, communications and
agreements (oral and written) by and among the parties hereto with respect
thereto. Neither this Agreement nor any terms hereof shall be waived, modified,
supplemented or terminated in any manner whatsoever, except by a written
instrument signed by all parties hereto and then only to the extent expressly
set forth in such writing.

(c) Binding Effect; Joint and Several Obligations. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives, successors,
and permitted assigns, whether by voluntary action of the parties or by
operation of law. The foregoing shall not be construed, however, to permit
assignments or transfers otherwise prohibited under the Loan Agreement or the
other Loan Documents. If Borrower consists of more than one person or entity,
each shall be jointly and severally liable to perform Borrower’s obligations
under this Agreement.

(d) Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute a fully executed agreement even though all
signatures do not appear on the same document.

(e) Unenforceable Provisions. If any provision of this Agreement is found by
competent judicial authority to be invalid or unenforceable, the other
provisions of this Agreement that can be carried out without the invalid or
unenforceable provision will not be affected, and such invalid or unenforceable
provision will be ineffective only to the extent of such invalidity or
unenforceability and otherwise construed to the greatest extent possible to
accomplish fairly the purposes and intentions of the parties hereto.

 

11



--------------------------------------------------------------------------------

(f) Ambiguity; Headings and Construction of Certain Terms. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against Lender by virtue of the fact that such document has originated with
Lender as drafter.    The parties to this Agreement agree that this Agreement
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of the parties
hereto. Words used in this Agreement may be used interchangeably in singular or
plural form, and any pronoun shall be deemed to cover all genders. Section
headings are for convenience only and shall not be used in interpretation of
this Agreement. “Herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or other subdivision; and “section” refers to the entire section and
not to any particular subsection, paragraph or other subdivision. Reference to
days for performance shall mean calendar days unless Business Days are expressly
indicated. References to the “Loan Agreement” and the other “Loan Documents”
shall mean such original documents and all renewals, modifications and
supplements to the foregoing.

(g) Governing Law. This Agreement shall be governed by the laws of the State of
New York (without giving effect to its conflicts of law rules), except with
regard to payment of checks and other items and other issues relating to the
operations of the Accounts or any other account to which funds from the Accounts
are transferred, which issues shall be governed by the laws of the state where
the Accounts or such other account are located.

[NO FURTHER TEXT ON THIS PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: CDOR JAX COURT, LLC, a Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President CDOR ATL INDY, LLC, a Delaware
limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President CDOR SAN SPRING, LLC, a
Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

13



--------------------------------------------------------------------------------

OPERATING TENANT: TRS JAX COURT, LLC, a Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President TRS ATL INDY, LLC, a Delaware
limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President TRS SAN SPRING, LLC, a
Delaware limited liability company By:  

/s/ Jonathan J. Gantt

Name:   Jonathan J. Gantt Title:   Vice President

 

14



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ John G. Nicol

  Name:   John G. Nicol   Title:   Managing Director

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as cash
management bank By:  

/s/ Tracey Orcutt

  Name:   Tracey Orcutt   Title:   Vice President

 

16



--------------------------------------------------------------------------------

EXHIBIT A

TENANT DIRECTION LETTER

[BORROWER LETTERHEAD]

[Date]

 

To: [Tenant Name (“Tenant”)]

Re: [Describe Lease (the “Lease”)]

Loan No.                                         

Dear Tenant:

Your undersigned landlord under the Lease hereby unconditionally and irrevocably
authorizes, directs and instructs you, effective immediately, to send all
payments of rent due under the Lease (including without limitation base rent,
any amounts due for operating expenses and real estate taxes, and, if
applicable, rent due as a percentage of sales receipts) and all other sums
payable by you under the Lease directly to the following address:

 

Lockbox      Overnight to Lockbox DEPOSITORY TO PROVIDE      DEPOSITORY TO
PROVIDE

OR BANK WIRE TRANSFER AS FOLLOWS:

 

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]

Loan #: [                    ]

You are to continue making all payments due under the Lease as directed in this
letter until you receive written instructions to do otherwise from Wells Fargo
Bank, National Association (together with its successors and assigns, “Lender”).



--------------------------------------------------------------------------------

These payment instructions are provided to you pursuant to a deposit account
arrangement between your landlord and Lender. Please note that Lender is neither
a mortgagee-in-possession nor a receiver of rents, and Lender has not assumed
any obligations of your landlord under the Lease. Therefore, you should continue
to send all communications regarding the Lease or landlord issues in the manner
specified in your Lease and not to Lender. Lender has no obligation with respect
to any such notice, and notice to Lender will not be deemed effective notice to
your landlord under the Lease.

[NO FURTHER TEXT ON THIS PAGE]

 

2



--------------------------------------------------------------------------------

Very truly yours, BORROWER:                                       
                                               ,
a                                      
                                              
By:                                     
                                                   Name:        Title:

 

Acknowledged and Agreed to: TENANT:                                       
                                               ,
a                                      
                                              
By:                                     
                                                   Name:        Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT B

BORROWER ACCOUNT FOR DISBURSEMENTS

Any disbursement from the Deposit Account for the Courtyard Property, or
otherwise with respect to the Courtyard Property, shall be made to:

 

  

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]

Any disbursement from the Deposit Account for the Hotel Indigo Property, or
otherwise with respect to the Hotel Indigo Property, shall be made to:

 

  

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]

Any disbursement from the Deposit Account for the SpringHill Suites Property, or
otherwise with respect to the SpringHill Suites Property, shall be made to:

 

  

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Credit Card Bank Payment Direction Letter

[BORROWER LETTERHEAD]

[Date]

[Addressee]

Re:    Payment Direction Letter for                                  (the
“Property”)

 Loan No.                                 

Dear [            ]:

[                                         ] (the “Owner”), the owner of the
Property has mortgaged the Property to Wells Fargo Bank, National Association
(together with its successors and assigns, the “Lender”) and Owner has agreed
that all receipts received with respect to the Property will be paid directly to
a bank selected by the Lender. Therefore, from and after [DATE], please remit
all credit card receipts cleared by you and due to the Owner [under that certain
[REFERENCE AGREEMENT], dated [            ], [        ] (the “Agreement”)
between the Owner and you by transfer of such amounts by the ACH system or wire
transfer to the following account:

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]

Loan #: [                    ]

These payment instructions cannot be withdrawn or modified without the prior
written consent of the Lender or its designee, or pursuant to a joint written
instruction from Owner and the Lender or its designee. Until you receive written
instructions from the Lender or its designee, continue to send all payments due
under the Agreement to Wells Fargo Bank, National Association (“Bank”). All
payments due under the Agreement shall be remitted to Bank no later than the day
on which such amounts are due.

If you have any questions concerning this letter, please contact [            ]
at [            ]. We appreciate your cooperation in this matter.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

Very truly yours, BORROWER:                                       
                                                       ,
a                                      
                                                     
By:                                     
                                                          Name:        Title:



--------------------------------------------------------------------------------

EXHIBIT D

Form of Credit Card Company Payment Direction Letter

[BORROWER LETTERHEAD]

[Date]

[Addressee]

Re:    Payment Direction Letter for                      (the “Property”)

 Loan No.                         

Dear [            ]:

                     (the “Owner”), the owner of the Property has mortgaged the
Property to Wells Fargo Bank, National Association (together with its successors
and assigns, “Lender”) and the Owner has agreed that all receipts received with
respect to the Property will be paid directly to a bank selected by the Lender.
Therefore, from and after [DATE], please remit all payments due to the Owner
under that certain [REFERENCE AGREEMENT], dated [        ], [        ] (the
“Agreement”) between the [Owner] [Lessee] [Manager] and you, as follows:

Wells Fargo Bank, N.A.

San Francisco, California

ABA#: 121000248

Account#: [                    ]

Account Name: [                    ]

Loan #: [                    ]

These payment instructions cannot be withdrawn or modified without the prior
written consent of the Lender or its designee, or pursuant to a joint written
instruction from the Owner and the Lender or its designee. Until you receive
written instructions from the Lender or its designee, continue to send all
payments due under the Agreement to Wells Fargo Bank, National Association
(“Bank”) pursuant to the terms hereof. All payments due under the Agreement
shall be remitted to Bank no later than the day on which such amounts are due.

If you have any questions concerning this letter, please contact [        ] at
[        ]. We appreciate your cooperation in this matter.

[NO FURTHER TEXT ON THIS PAGE]

 

2



--------------------------------------------------------------------------------

Very truly yours, BORROWER:                                       
                                                           ,
a                                      
                                                          
By:                                     
                                                               Name:
       Title: